    Case 3:11-cv-05479-PGS-LHG Document 613 Filed 08/16/19 Page 1 of 2 PageID: 11834


                                          PILGRIM
                                          Ml:DIATION GROUP LLC

                                                                                                        · 4 Times Sq ua1·e
Managing Members                                                                                   Kew York. l\.Y. 100:36
Stephen M. Greenbe1·g                                                                -P: 646-616-0104 IF: 917-777-25.SO
Jonathan J'. Lerner                                                                      "''°"rw. pi lgrimmediationgToup .com


                                                             August 15, 2019
                                                                                             RECEIVED
       BYFEDEX
                                                                                                    AUG 16 2019
       Honorable William T. Walsh
                                                                                               AT 8:30 _ _ _ _ _ M
       Clerk of the Court                                                                          WILLIAM T. WALSr,
       Clarkson S. Fisher Building                                                                      CLERK
       & U.S. Courthouse
       402 East State Street
       Trenton, NJ 08608

                               Re: Effexor Xr Antitrust Litigation, 3: 11- cv-05479 (PGS)(LGH)

       Dear Mr. Walsh:         c_




                        I am serving as Judge Sheridan's Discovery Master in the Effexor XR Antitrust

       Litigation, 3: 11-cv-05479 (PGS)(LGH). In Paragraph 4 of the Court's July 10, 2019 Order of

       Appointment [ECF #603 ], I am required after issuing any order, decision or other directive to

       "file it electronically on the case docket via Electronic Case Filing ('ECF')".

                        I have enclosed a letter to counsel dated August 15, 2019 which comes within the

       Court's ECF filling_directive and respectfully request it be filed on the ECF docket.

                        Thank you for your attention.



                                                            ~yo_u,r::==i::::rs:;;..,_,..._ _ _ __

                                                          ,'~Lefner
                                                            Special Discovery Master

       Enclosure
     Case 3:11-cv-05479-PGS-LHG Document 613 Filed 08/16/19 Page 2 of 2 PageID: 11835


                                         PILGRIM
                                         MEDIATION GROUP LLC

                                                                                                       4 Times Squru·e
Managing Members                                                                                 Kew York, KY. 100:36
Stephen YI. Greenhe1·g                                                              P: 646-616-0104 IF: 917-777-2550
Jonathan J. Lerner                                                                    ·www.pilgrimmediationgrnup.com




                                                             August 15, 2019



        VIAEMAIL

           Peter S. Pearlman, Esq.                        James Nealon, Esq.
           Matthew F. Gately, Esq.                        Steven Moore, Esq.
           Cohn Lifland Pearlman Herrmann &               Withers, Bergman LLP
               KnopfLLP                                   1700 East Putnam Avenue
           Park 80 Plaza West One                         Suite 400
           250 Pehle Avenue                               Greenwich, Connecticut 06870-1366
          ,Suite 401                                      james.nealon@withersworldwide.com
           Saddle Brook, New Jersey 07663                 st~ven.moore@withersworldwide.com
           psp@njlawfirm.com
           mfg@njlawfirm.com
           Direct Purchaser Class Liaison Counsel -

                              Re: In Re: Effexor Xr Antitrust Litigation, 3: 11-
                                  cv-05479 (PGS)(LGH) Motion to Compel [EFF #581]
        Dear All:

                        Could you please submit a report by ECF on or before August 21, 2019 on the
        status of Plaintiffs' Motion to Compel (ECF #581) and identifying any issues that still need to be
        addressed. (See also ECF #586 and #587 (related correspondence subsequently addressed to
        Judge Goodman)):




                                                                athan J. Lerner
                                                             Special Discovery Master

        Cc:   All Counsel of Record (via EFC)
